Case 2:15-cr-00168-MRH Document 995 Filed 07/30/19 Page 1 of 1

Unped Sdakel aisirreh Couer

 

Welter Wdsyrer a fi Lenn ty oor

 

Umied Sdates ef. Dost ties. > O3-cCR-RYV ST
¥. ‘ BY-cR- 176
Fradens emis, ) Ws-ce- CY

 

Dehn ) : aS

 

/

 

MaTice fe fe Coen 7 Wp
(Mot ion.T2? VACATE RESTA ee q Fie, Ge 0EL LS

 

On M6 vify_ tind TO Redrn frecte Payfrondt™ |

 

 

. Frederwuh. Bonk s, Aentcutin, fad jen CO Bane proved Pa Court fer ora ay dey~

 

Vateuhons Pe. esd tumov 4 fine oven S Gnd Jide vend or te me dify Cond #0

?

 

Me juca pes or pPeepucctrads. Lon ineyacedeadd, ;

QD Utin te Bem el td COD fared in Pre. B24 Al fuser Aewle emt gtwlhe en Lesage roses

 

 

were. ner eip. fod

VC, jeale Bea k/ made poy centl2n AW reSAduA ow ta ad fp gre. ek. Be Le. pay. wea tt ~—

 

 

 

we pe frbey xan BER. C2: dite.c in veh af tree per ced

a) Pele fiepetiats xt den my newt be Ree Clerk turd Spek btAligg 2082 fig 20100 an
hems fren pre. B 27. lacBed on. Pie. cerned af YS. bo? ofr pipesats. onde... freee PR

J Coemmseniky were...eerel dellert ae oe bere. Unper dat el. a papatiel Deh BB IR ae on

 

 

22 rtece, eduagly ! Benks Beret fe aca fe. Re. pe bdr PaP viene. éns_fne Gr dtc! 6m 2 decky ota,

 

 

Tnduped dd Aer ry fe Lndiens. Elk uw wily oS ¢ Dy luda uv. @ickerkLE US —C >,

 

 

Ld HEE fore ot fre facegavag. Maokent A td Ke gi onded -

yan
v

 

 

™ [ve eye fe Beg sef

MUL 8 ZU P2275

fee ee cee mew eens pees mma meee ee ctcerenre meee i ETE a ne cm ee ce ee nee te nae eee erie te “ISD Secor! ShAdrive--~ were rae

 Fbdbergh 13 pre FIRES

WEST. DIS 31, OF oF PENNSYLVANIA ple fenton»

 

 

7 V2 ; ot aah figs f 4 . j ; fe. .
Ae B58 av Scent _dAguld oerty. Barta thw cele. Beaks elentew! 'y. OPN eB ,

Lb 8 dis fom oat Ce dunce. Peco Goch go Padute ny PRR Ney ratel th he. cndede de ht cmd a netted

ce nner een en ane set Hokie Saban Ibe Ope te ceen

poop

coon coe ower ooo GEERK UG. BISTRIGT COURT. 0 0 ee ee ee we ee

by igre), VID al end ek ee cured le ccs cent ceunmnpeviat spec) wep vunecte tor pene sintug tue te yoann tp ap wen ne ut
